department of the treasury internal_revenue_service tege eo examinations mail stop dal commerce st dallas texas aine t rice ntpttes date date taxpayer_identification_number person to contact employee identification_number employee telephone number phone fax last date to file a petition in tax_court september 20xx release number release date legend org organization name xx date address address org address certified mail -- return receipt dear this is a final adverse determination regarding your exempt status under sec_501 of the internal_revenue_code the code our favorable determination_letter to you dated november 19xx is hereby revoked and you are no longer exempt under sec_501 of the code effective january 20xx the revocation of your exempt status was made for the following reason s organizations described in sec_501 of the code and exempt under sec_501 of the code must be both organized and operated exclusively for exempt purposes based upon the facts found during the examination you are not operated exclusively for exempt purposes within the scope of sec_501 of the code because you devote a substantial portion of your resources to a non-exempt activity as a result you do not qualify for exemption under sec_501 of the code your earnings are being used to benefit specific individuals co-1 dance line members whose parents participate in fundraising events rather than youth dance participants as a whole you are serving the private interests of the dance line members of co-1 and their parents by allowing its earning to flow directly to the dance line members through their parents’ participation in fundraising events contributions to your organization are no longer deductible under sec_170 of the code after january 20xx you are required to file income_tax returns on form_1120 these returns should be filed with the appropriate service_center for the tax_year ending december 20xx and for all tax years thereafter in accordance with the instructions of the return processing of income_tax returns and assessments of any taxes due will not be delayed should a petition for declaratory_judgment be filed under sec_7428 of the internal_revenue_code if you decide to contest this determination under the declaratory_judgment provisions of sec_7428 of the code a petition to the united_states tax_court the united_states claims_court or the district_court of the united_states for the district of columbia must be filed before the day after the date this determination was mailed to you please contact the clerk of the appropriate court for rules regarding filing petitions for declaratory judgments by referring to the enclosed publication you may write to the united_states tax_court at the following address you also have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at see the enclosed notice taxpayer_advocate_service - your voice at the irs for taxpayer_advocate telephone numbers and addresses if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely nanette m downing director eo examinations enclosures publication tax_exempt_and_government_entities_division org address department of the treasury internal_revenue_service michigan ave fl detroit mi attn adam standen eo date date taxpayer_identification_number form tax years ended person to contact id number contact numbers telephone fax certified mail - return receipt requested dear we have enclosed a copy of our report of examination explaining why we believe revocation of your exempt status under sec_501 of the internal_revenue_code code is necessary if you accept our findings please sign and return the enclosed form_6018 consent to proposed action - sec_7428 if you have already given us a signed form_6018 you need not repeat this process we will issue a final revocation letter if you do not agree with our proposed revocation you must submit to us a written request for appeals_office consideration within days from the date of this letter to protest our decision your protest should include a statement of the facts the applicable law and arguments in support of your position an appeals officer will review your case the appeals_office is independent of the director eo examinations the appeals_office resolves most disputes informally and promptly the enclosed publication the examination process and publication exempt_organizations appeal procedures for unagreed issues explain how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process you may also request that we refer this matter for technical_advice as explained in publication if we issue a determination_letter to you based on technical_advice no further administrative appeal is available to you within the irs regarding the issue that was the subject of the technical_advice in lieu of letter lf we do not hear from you within days from the date of this letter we will process your case based on the recommendations shown in the report of examination if you do not protest this proposed determination within days from the date of this letter the irs will consider it to be a failure to exhaust your available administrative remedies sec_7428 of the code provides in part a declaratory_judgment or decree under this section shall not be issued in any proceeding unless the tax_court the claims_court or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted its administrative remedies within the internal_revenue_service we will then issue a final revocation letter you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at lf you have any questions please call the contact person at the telephone number shown in the heading of this letter if you write please provide a telephone number and the most convenient time to call if we need to contact you thank you for your cooperation sincerely nanette m downing acting director eo examinations enclosures publication publication report of examination in lieu of letter department of the treasury - internal_revenue_service schedule no or exhibit eee 886a name of taxpayer year period ended explanation of items org december 20xx december 20xx december 20x x legend org organization name president co company xx date state state president issue whether org org is operated exclusively for exempt purposes within the scope of internal_revenue_code irc sec_501 facts org was incorporated on april 19xx as a non-profit corporation in the state of state per its articles of incorporation its purposes are to develop the talent and capabilities of young dance artists by providing them with instruction and performance experience promote and stimulate public interest in the arts including the art of dance and such other charitable and educational_purposes as are permitted under sec_501 on november 19x x org was issued a determination_letter from the internal_revenue_service irs advising it that it had been recognized as exempt under sec_501 ‘the president of org president owns co-1 ‘co-1 co-1 is which instructs student sec_1n all areas of the performing arts a for-profit educational facility org conducts fundraising activities in association with a professional fundraising company these fundraising events are conducted in the following manner parents of dance line members of co-1 operate concession booths at professional concerts and sporting events the workers earn a share of the profits from these events the workers’ shares are not distributed directly to the workers but rather they are applied to their children’s accounts at co-1 these funds are then used to pay competition fees travel_expenses and other competition-related expenses org has never paid the expenses of a dance line member whose parents do not participate in the fundraising events the funds from these fundraising events are first provided to org by the fundraising company then org provides the funds to co-1 who then pays the third party charging entities during calendar years 20xx and 20xx a total of dollar_figure was debited from the checking account of org for checks and other debits during this same time period a total of dollar_figure was deposited into the account of org during these two years a total of dollar_figure of the deposits and of the total debits was paid to co-1 law sec_501 describes certain organizations_exempt_from_taxation under sec_501 a of the code and reads as follows corporations and any community chest fund or foundation form 886-arrev department of the treasury - internal_revenue_service page -1- department of the ‘treasury - internal_revenue_service schedule no or exhibit ore 886a name of taxpayer year period ended explanation of items org december 20xx december 20xx december 20xx organized and operated exclusively for religious charitable scientific testing for public safety literary or educational_purposes or for the prevention of cruelty to children or animals no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual no substantial part of the activities of which is carrying on propaganda or otherwise attempting to influence legislation and which does not participate in or intervene in including the publishing or distributing of statements any political campaign on behalf of any candidate for public_office sec_1_501_c_3_-1 of the treasury regulations provides that in order to be exempt as an organization described in sec_501 of the code the organization must be one that is both organized and operated exclusively for one or more of the purposes specified in that section if an organization fails to meet either the organizational or operational_test it is not exempt sec_1_501_c_3_-1 of the treasury regulations provides that an organization will not be regarded as operated exclusively for exempt purposes if more than an insubstantial part of its activities is not in furtherance of exempt purposes thus to qualify for exemption the organization must show that it engaged primarily in activities which accomplished that exempt_purpose the organization will not qualify for exemption if a nonexempt activity is more than an insubstantial part of its activities or if an activity of the organization has more than an insubstantial nonexempt purpose sec_1_501_c_3_-1 ii of the treasury regulations provides that an organization is not organized or operated exclusively for one or more exempt purposes unless it serves a public rather than a private interest thus it is necessary for an organization to establish that it is not organized or operated for the benefit of private interests such as designated individuals the creator or his family sharcholdets of the organization or persons controlled directly or indirectly by such private interests revrul_69_175 1969_1_cb_149 states that when a group of individuals associate to provide a cooperative service for themselves they are serving a private interest by providing bus transportation for school children the organization is enabling the participating parents to fulfill their individual responsibility of transporting their children to school thus the organization serves a private rather than a public interest accordingly it is not exempt from federal_income_tax under sec_501 of the code revrul_65_2 1965_1_cb_227 jan describes an organization which is organized and operated exclusively for the purpose of teaching a particular sport to the children of a community by providing free instruction free equipment and facilities the foundation was formed to provide educational and character building programs for the children of the community its activities consist of conducting clinics for student players at playgrounds and at parks coaching clinics for instructors of the student players provide free instruction in schools playgrounds and parks and furnish free equipment to those children who are unable to afford such equipment stimulates interest in its program through the use of film and other instructional devices its program form 886-a rev department of the treasury - internal_revenue_service page -2- rarer 886a name of taxpayer explanation of items year period ended department of the ‘ureasury - internal_revenue_service schedule no or exhibit org december 20xx december 20xx december 20xx and facilities are available to any child in the community who desires to participate is physically able and has reached the qualifying age level ‘the ruling concludes that the organization's activities of instructing individuals to develop their capabilities are educational l'urther its furnishing of free instruction equipment and facilities to children of the community is accomplishing the charitable purpose of combating juvenile delinquency accordingly the organization qualifies for exemption under sec_501 revrul_80_215 1980_2_cb_174 describes an organization which is organized and operated to develop promote and regulate a sport for junior players and to promote sportsmanlike competition for junior players in a particular state the organization is comprised of affiliated individual associations clubs leagues and teams each club may be comprised of any number of teams the organization organizes local and state-wide competition for individuals under years of age promulgates rules organizes officials and presents seminars for players coaches and referees the organization provides a framework for protests appeals and procedures it also distributes a newsletter and otherwise encourages the growth of the sport throughout the state this ruling holds that the organization's activities combat juvenile delinquency and promote the education of children therefore the organization qualifies for exemption under sec_501 326_us_279 66_sct_112 90_led_67 c b the presence of a single non-exempt purpose if substantial in nature will destroy the exemption regardless of the number or importance of truly exempt purposes anthony 500_f2d_1133 in this case an exempt_organization devoted about percent of its total resources to non-exempt activities the court held that these non-exempt activities were more than insubstanual consequently the organization did not operate for an exempt_purpose murray seasongood and agnes seasongood v commissioner of internal revenue f 2d in this case an organization devoted percent of its resources to non-exempt activities the court held that these non-exempt activities were not substanual government ’s position based upon the facts found during the examination org 1s not operated exclusively for exempt purposes within the scope of sec_501 and as a result it does not qualify for exemption under sec_501 c parents of co-1 dance line members participate in the fundraising events and earn a share of the profits from each event which is then applied to their children’s accounts at co-1 to help pay competition-related expenses as a result the parents are receiving a direct private benefit from form 886-a rrev department of the treasury - internal_revenue_service page -3- reyem 886a name of taxpayer explanation of items year period ended department of the ‘treasury - internal_revenue_service schedule no or exhibit org december 20xx december 20xx december 20xx org through the opportunity to participate in fundraising events to help offset the competition- related expenses of their children org has no program to help offset the expenses of participants whose parents do not participate in fundraising events and or who are unable to pay the required expenses consequently the earnings_of org are being used to benefit specific individuals co-1 dance line members whose parents participate in fundraising events rather than youth dance participants as a whole as indicated in sec_1 c -1 d ii of the treasury regulations an organization is not organized or operated exclusively for one or more exempt purposes unless it serves a public rather than a private interest org 1s serving the private interests of the dance line members of co-1 and their parents by allowing its earnings to flow directly to the dance line members through their parents’ participation in fundraising events as indicated in befter baséness bureau the presence of a single exempt_purpose 1f substantial in nature will destroy the exemption regardless of the number or importance of truly exempt purposes in seasongood the court determined that devoting percent of an organization’s resources to non- exempt_activities is not substantial organization’s resources to non-exempt activities is substantial in haswell the court determined that devoting percent of an after reviewing the bank statements and check register of org it was determined that percent of the total deposits into org’s checking account during calendar years 20xx and 20x x was paid to co-1 the funds paid to co-1 were earned at fundraising events and were used to pay the competition-related expenses of co-1 dance line members whose parents participated in the fundraisers based on haswel a non-exempt activity that use sec_49 of an organization’s resources is substantial for the reasons described above org its not organized exclusively for exempt purposes within the scope of sec_501 c because it devotes a substantial portion of its resources to a non- exempt activity consequently we are proposing revocation of org’s tax exemption taxpayer’s position ‘taxpayer agreed to revocation by signing form_6018 conclusion we are proposing revocation of your tax-exempt status effective january 20xcx forms should be filed for years ended december 20nx 20xx 20xx and 20xx form 886-a crev department of the treasury - internal_revenue_service page -4-
